IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                December 23, 2008
                                 No. 08-60050
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

MIGUEL CRUZ-MARQUINA

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A37 567 148


Before WIENER, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
      Miguel Cruz-Marquina petitions this court for review of an order from the
Board of Immigration Appeals (BIA). The BIA affirmed the Immigration Judge’s
decision granting the respondent’s motion to pretermit Cruz-Marquina’s request
for a waiver of removal pursuant to former INA § 212(c) and ordering Miguel
Cruz-Marquina removed from the United States. Cruz-Marquina contends that
the BIA erred by determining that he was ineligible for relief pursuant to
§ 212(c). Specifically, he avers that he is entitled to § 212(c) relief because his

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-60050

indecency with a child offense is comparable to a crime involving moral
turpitude. Cruz-Marquina’s arguments in support of his petition for review are
foreclosed by our precedent. See Vo v. Gonzales, 482 F.3d 363 (5th Cir. 2007);
Avilez-Granados v. Gonzales, 481 F.3d 869, 871-72 (5th Cir. 2007). Cruz-
Marquina’s petition for review is DENIED.




                                      2